DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed June 23, 2021, with respect to the rejection(s) of claim(s) 1-3 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitsutoshi (EP-2,210,661 A2) and Schutte et al. (US Patent No. 3,898,043).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutoshi ((EP-2,210,661 A2) in view of Schutte et al. (US Patent No. 3,898,043) and Pfaffelhuber et al. (US 2004/0047794 A1).
Regarding Claim 1, Mitsutoshi reference discloses a reactor for producing trichlorosilane by causing metal silicon powder and a hydrogen chloride gas to react with each other, comprising a cooler, the cooler including a plurality of inlet pipes, outlet pipes and heat transfer medium pipes and the plurality of heat transfer medium pipes being provided in a fluid bed inside the reactor (Figures 1-2, numerals 33- inlet pipe, 34 – outlet pipe, 35 – heat transfer medium pipes, 6- fluidized bed).
However, Mitsutoshi reference does not disclose a header connected to the plurality of heat transfer medium pipes, the header being provided in a freeboard section inside the reactor, the header being comprised of a corrosion-resistant material. 
Schutte et al. reference discloses a fluidized bed apparatus comprising a cooler with a plurality of heat transfer medium pipes and a header connected to the plurality of heat transfer medium pipes, the header being provided in a freeboard section inside the reactor (Figures and 2, numerals 21, 22 – header/footer, 25 – inlet, 26 – outlet, 20 – heat transfer medium pipes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooler of Mitsutoshi with the cooler as taught by Schutte et al., since Schutte et al. states at column 5, lines 38-45 that such a modification would achieve the optimum heat transfer from the heat transfer fluid through the tubing walls and maximize heat transfer within the bed for temperature control and heat distribution and also would reduce the cost since only one inlet and one outlet needed.
(Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a corrosion resistant material for the cooler/header as taught by Pafffelhuber et al., since Pafffelhuber et al. states at Paragraph [0010] that such a modification would provide a good corrosion resistance in the reaction of silicon with hydrogen chloride at a high pressure and high temperature.
Regarding Claim 2, Mitsutoshi, Schutte et al. and Pafffelhuber et al. references disclose the reactor as set forth in claim 1, wherein the corrosion-resistant material contains at least chromium, nickel, and iron (Pafffelhuber et al. – Abstract – nickel-chrome-molybdenum alloy).
Regarding Claim 3, Mitsutoshi, Schutte et al. and Pafffelhuber et al. references disclose the method for producing trichlorosilane, comprising the step of producing trichlorosilane with use of a reactor recited in claim 1 (Mitsutoshi - Figures 1-2, numerals 33- inlet pipe, 34 – outlet pipe, 35 – heat transfer medium pipes, 6- fluidized bed and Abstract and Schutte et al. - Figures and 2, numerals 21, 22 – header, 25 – inlet, 26 – outlet, 20 – heat transfer medium pipes).
Regarding Claim 4, Mitsutoshi, Schutte et al. and Pafffelhuber et al. references disclose the reactor of claim 1, wherein the header is not in contact with the fluid bed (Schutte et al. – Figure 1, numerals 21 and 22).
Regarding Claim 5, Mitsutoshi, Schutte et al. and Pafffelhuber et al. references disclose the reactor of claim 1, wherein the header is spaced from the fluid bed (Schutte et al. – Figure 1, numerals 21 and 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774